HORNBY, Justice.
*1387We affirm the judgment of the Superior Court (Androscoggin County; Alexander, J.) affirming the judgment of the District Court (Lewiston; Scales, J.). In denying a motion to change the custody provision of a 1979 divorce decree, the District Court did not misapply 19 M.R.S.A. § 752 (Supp.1988), nor did it abuse its discretion in evaluating the effect of changes in the mother’s circumstances upon the children’s interests. See Ziehm v. Ziehm, 433 A.2d 725, 730 (Me.1981), Villa v. Smith, 534 A.2d 1310, 1312 (Me.1987). The Court also properly denied a motion to hold the father in contempt. Though the father may have been in violation of a mediated agreement, that agreement never became a court order, 19 M.R.S.A. § 752(4), and therefore could not be the basis for a contempt finding.
The entry is:
Judgment affirmed.
All concurring.